 
Exhibit 10.1
 
HFTA
Livermore California

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







SUBLICENSE AGREEMENT


AMONG


SRS ENERGY, INC.,


CLEANTECH BIOFUELS, INC


AND


HFTA


FOR


METHODS AND APPARATUS FOR TREATING BIOMASS MATERIAL























 
U.S. Patent Nos.:  5,221,357, 5,366,558,
5,536,325, 5,628,830, and 6,019,900






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 
 



 
 

--------------------------------------------------------------------------------

 
 

 
HFTA
LIVERMORE, CALIFORNIA
 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
SUBLICENSE AGREEMENT FOR
METHODS AND APPARATUS FOR TREATING BIOMASS MATERIAL


 



 
U.S. Patent Nos.:  5,221,357, 5,366,558,
5,536,325, 5,628,830, and 6,019,900

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
This sublicense agreement (“Agreement”) is effective March 20, 2008 (“Effective
Date”), by and between HFTA, a California corporation, having its  principal
place of business at 2424 Covey Way,  Livermore, California 94550-6803 (“HFTA”),
CleanTech Biofuels Inc., a Delaware corporation having its principal place of
business at 7386 Pershing Avenue, St. Louis, MO 63130 (“CTB”), and SRS Energy,
Inc., a wholly-owned subsidiary of CTB  (“SUBLICENSEE”) (collectively, the
“Parties”). The parties agree as follows:


1.    BACKGROUND


1.1  
Regents of the University of California (“REGENTS”) has an assignment of the
technology invented by Inventors David Brink, Ph.D., and Ramnik Singh, Ph.D.,
employed by the University of California, Berkeley (the "INVENTION"), as
described in United States Patent Nos. 5,221,357, 5,366,558, 5,536,325,
5,628,830, and 6,019,900 under REGENTS' PATENT RIGHTS as defined below, which
are directed to the INVENTION.



1.2  
REGENTS and HFTA have executed an exclusive license agreement for REGENTS’
PATENT RIGHTS to the INVENTION that allows HFTA to grant sublicenses to the
INVENTION.



1.3  
CTB and SUBLICENSEE have provided HFTA with a commercialization plan for the
INVENTION and business strategy in order to evaluate its capabilities as a
SUBLICENSEE.



1.4  
HFTA and SUBLICENSEE wish to have the INVENTION perfected and marketed as soon
as possible so that products resulting there from may be available for public
use and benefit.



1.5  
SUBLICENSEE wishes to acquire a sublicense under REGENTS' PATENT RIGHTS for the
purpose of undertaking development and to manufacture, use, sell, and offer for
sale LICENSED PRODUCTS as defined below.





2.    DEFINITIONS


  2.1  
"REGENTS' PATENT RIGHTS" means REGENTS' rights in U.S. Patent Numbers 5,221,357;
5,366,558; 5,536,325; and 5,628,830, entitled "Method of Treating Biomass
Material" issued on June 22, 1993; November 22, 1994; July 16, 1996; and May 13,
1997, respectively, to Dr. David L. Brink, and U.S. Patent Number 6,019,900,
entitled “Single Stage Denitrification Anaerobic Digestion” issued on February
1, 2000, to Dr. David L. Brink and Dr. Ramnik Singh, and assigned to REGENTS;
and continuing applications thereof including divisions, substitutions,
extensions and continuation-in-part applications (only to the extent, however,
that claims in the continuation-in-part applications are entitled to the
priority filing date of the parent patent application), any patents issuing on
said application or continuing applications including reissues; and any
corresponding foreign patents or applications.



  2.2  
"LICENSED PRODUCTS" means all kits, compositions of matter, articles of
manufacture, materials, and products, the manufacture, use, SALE, offer for
SALE, or import of which: a) would require the performance of the LICENSED
METHOD; or b) but for the license granted pursuant to this Agreement, would
infringe, or contribute to or induce the infringement of, a valid claim of any
issued, unexpired patent under REGENTS' PATENT RIGHTS or a claim being
prosecuted in a pending patent application under REGENTS’ PATENT RIGHTS.  A
claim in an issued patent under REGENTS’ PATENT RIGHTS will be presumed valid
unless and until it has been held to be invalid by a final judgment of a court
of competent jurisdiction from which no appeal can be or is taken.



  2.3  
“ETHANOL PRODUCT” means a Licensed Product comprised of ethanol or ethyl alcohol
and any form thereof, including, but not limited to, all blended, reprocessed,
denatured, hydrated, dehydrated, or reformulated forms.



  2.4  
“GENERATED PRODUCT” means all kits, compositions of matter, materials, products,
and co-products and all derivations, modifications, improvements, and
developments thereon, including secondary products, derivatives, and byproducts
thereof that have been generated, collected, identified, made, produced, or
co-produced through the use of a Licensed Product or Licensed Service or the
practice of the Licensed Method and the manufacture, use, Sale, offer for Sale,
or import of which in a particular country does not infringe the Patent Rights.



2.5  
"LICENSED METHOD" means any process or method the use or practice of which, but
for the license pursuant to this Agreement, would infringe, or contribute to or
induce the infringement of, any issued or pending claim under REGENTS' PATENT
RIGHTS in that country in which the LICENSED METHOD is used or practiced.



2.6  
"NET SALES" means the gross invoice price charged and the value of non-cash
consideration owed to, LICENSEE, or a SUBLICENSEE, for SALES of LICENSED
PRODUCTS, LICENSED SERVICES, and LICENSED METHODS, less the sum of the following
actual and customary deductions where applicable:  cash, trade or quantity
discounts; sales, use, tariff, import/export duties or other excise taxes when
included in gross sales, but not value-added taxes assessed or income taxes
derived from such sales; transportation charges; and allowances or credits to
customers because of rejections or returns.



2.7  
"PROOF OF CONCEPT VALIDATION" means the use of the Licensed Method via equipment
purchased pursuant to the Bill of Sale dated January 24, 2008 and attached to
this Agreement to produce Pentose and Hexose sugars from biomass generated from
municipal solid waste ("MSW") and other sources at efficiencies that SUBLICENSEE
determines is sufficient to proceed with utilizing the LICENSED METHOD in a
larger scale demonstration plant, which SUBLICENSEE shall be required to pursue
consistent with its obligations under Article 6hereof.  SUBLICENSEE shall
provide written notice of PROOF OF CONCEPT VALIDATION as soon as   practicable
after completing the foregoing analysis and testing.

2.8  
"COMMERCIAL DEMONSTRATION" means the use of the Licensed Method in a continuous
flow reactor to produce Pentose and Hexose sugars from biomass generated from
municipal solid waste and other sources at efficiencies that SUBLICENSEE
determines are sufficient to proceed with utilizing the LICENSED METHOD in a
commercial plant, which SUBLICENSEE shall be required to pursue consistent with
its obligations under Article 6hereof.  SUBLICENSEE shall provide written notice
of COMMERCIAL DEMONSTRATION as soon as   practicable after completing the
foregoing analysis and testing.



2.9  
“SALE" means, for LICENSED PRODUCTS and LICENSED SERVICES, the act of selling,
leasing or otherwise transferring, providing, or furnishing such product or
service, and for LICENSED METHOD the act of performing such method, for any use
or for any consideration.  Correspondingly, "SELL" means to make or cause to be
made a SALE, and "SOLD" means to have made or caused to be made a SALE.  A
"COMMERCIAL SALE" is a SALE for more than Fifty Thousand Dollars ($50,000) or a
series of SALES within a three month period for sums which exceed said amount.



2.10  
"LICENSED SERVICE" means a service provided using LICENSED PRODUCTS or LICENSED
METHOD.





3.    GRANT


3.1  
Subject to the limitations set forth in this Agreement, including the license
granted to the U.S. Government and the rights reserved in Paragraph 3.3, HFTA
hereby grants and SUBLICENSEE hereby accepts an exclusive worldwide license
under REGENTS' PATENT RIGHTS to make, use, offer for SALE, import, and SELL
LICENSED PRODUCTS and LICENSED SERVICES, and to practice LICENSED METHOD, when
the feedstock is cellulosic or lignocellulosic material derived from MSWand no
other party shall be entitled to use the REGENT’S PATENT RIGHTS for such
purposes except as specifically set forth to the contrary in Paragraph  3.3
hereof.  In addition, subject to the foregoing limitations, HFTA hereby grants
and SUBLICENSEE hereby accepts a non-exclusive worldwide license under REGENTS'
PATENT RIGHTS to make, use, offer for SALE, import, and SELL LICENSED PRODUCTS
and LICENSED SERVICES, and to practice LICENSED METHOD, when the feedstock is
cellulosic or lignocellulosic material not derived from MSW



3.2  
The license under Paragraph 3.1 commences on the Effective Date and ends on the
date of the last-to-expire patent under REGENTS' PATENT RIGHTS.



3.3  
Nothing in this Agreement will be deemed to limit the right of REGENTS to
publish any and all technical data resulting from any research performed by
REGENTS relating to the INVENTION, and to make and use the INVENTION, LICENSED
PRODUCTS, and LICENSED SERVICES and practice LICENSED METHOD and associated
technology and to allow other educational and non-profit institutions to do so
for educational and research purposes; provided no such use shall be for any
purpose that would result in the SALE of any LICENSED PRODUCT, LICENSED SERVICE,
or LICENSED METHOD.



3.4  
This Agreement will terminate immediately if SUBLICENSEE files a claim including
in any way the assertion that any portion of the REGENTS' PATENT RIGHTS is
invalid or unenforceable, where the filing is by the SUBLICENSEE, a third party
on behalf of the SUBLICENSEE, or a third party at the written urging of the
SUBLICENSEE.



3.5  
SUBLICENSEE will have a continuing responsibility to keep HFTA informed of its
status as a large/small entity, as defined in 15 U.S.C. 632.



3.6  
The INVENTION was funded in part by the U.S. Government.  In accordance with PL
96-517 as amended by PL 98-620, to the extent required by law or regulation, any
products covered by patent applications or patents claiming the INVENTION and
sold in the United States will be substantially manufactured in the United
States.



3.7  
SUBLICENSEE is prohibited from granting any sublicenses without written
agreement of HFTA and payment of such additional license fees and royalties as
may be specified by HFTA in such agreement and as may be required by REGENTS.

 
3.8  
The Parties expect that in proving the concept, scaling up to commercial
production, and building and operating plants, and otherwise, they will make new
discoveries, inventions and refinements of the subject technology.   All future
innovations, processes, enhancements, inventions and patents relating to the use
of hydrolysis to extract useful compounds from biomass, other than inventions
included in REGENTS’ PATENT RIGHTS, (“NEW TECHNOLOGY”) shall be owned in equal
share by HFTA and SUBLICENSEE. If these parties agree that any NEW TECHNOLOGY
merits a patent, then they shall share equally in the cost of applying for such
patent.  If only one party supports the patent application for NEW TECHNOLOGY,
and the other does not, then that party may proceed to apply for the patent and
if it issues, may recoup its unshared patent cost from the other party by
collecting all license fees and royalties for that patent until it has recouped
two hundred percent (200%) of the unshared patent costs, after which the license
fees and royalties shall be shared equally. HFTA hereby grants to SUBLICENSEE an
exclusive license to utilize NEW TECHNOLOGY at no additional royalty other than
royalty stated in Article 5 of this Agreement, except that the term of this
Agreement shall be extended automatically to the expiration date of any
subsequently issued patent.





4.    LICENSE ISSUE FEE


a)  
4.1    SUBLICENSEE will pay to HFTA a non-creditable, non-refundable license
issue fee as follows:Twenty Five Thousand United States Dollars ($25,000) within
three (3) days following the Effective Date of this Agreement and;



b)  
One Hundred Fifty Thousand United States Dollars ($150,000) on or before
September 1, 2009;



c)  
Stock Issuance. Upon Execution of this Agreement, CTB shall deposit 2,887,687
shares of its common stock, $0.001 par value per share, (the “Shares”) into an
escrow account with an escrow agent mutually satisfactory to the parties.  Upon
the earlier to occur of the date six months from the date of this Agreement, or
date of PROOF OF CONCEPT VALIDATION, 962,682 of such Shares shall be released
from escrow and become the property of HFTA.  Upon the earlier to occur of the
date 450 days from the date of this Agreement or date of COMMERCIAL VALIDATION,
1,925,005 of such shares shall be released from escrow to HFTA.  Notwithstanding
the foregoing, if at any time CTB sells substantially all of its assets or
capital stock, the Shares shall be released from escrow simultaneous with the
closing of such transaction and become the property of HFTA. In the event that
the Agreement is legally terminated prior to any such release date, those shares
not yet released from escrow shall be cancelled.



5.    ROYALTIES
 

 
5.1  
As further consideration for all the rights and licenses granted to SUBLICENSEE,
SUBLICENSEE will pay to HFTA  an earned royalty at a rate based on the NET SALES
of Products as set forth below (“Earned Royalty”):

 

(a)  
Four percent (4.0%) of the NET SALES of any ETHANOL PRODUCTS to the extent that
the price paid per gallon is in excess of $1.50, three percent (3.0%) of the NET
SALES of any ETHANOL PRODUCTS if the price paid per gallon is between $1.30 to
$1.50, and two percent (2.0%) of any ETHANOL PRODUCTS if the price paid per
gallon is less the $1.30; and  



(b)  
SUBLICENSEE shall pay to HFTA an Earned Royalty at the rate of seven and one
half percent (7.5%) based on the NET SALES of all non-ethanol products
including, LICENSED PRODUCTS, GENERATED PRODUCTS, LICENSED METHOD, OR LICENSED
SERVICES.

 
5.2  
Royalties accruing to HFTA during any calendar quarter will be paid to
HFTA  within sixty (60) days after the end of such calendar quarter.

 
   5.3  
SUBLICENSEE shall pay HFTA minimum annual royalties as follows:



(a)  
 Twenty Five Thousand Dollars ($25,000) on or before the earlier of one year
after the first SALE or sixty (60) days following the end of the year 2010;



(b)  
Twenty Five Thousand Dollars ($25,000) sixty (60) days following the end of the
year 2011;



(c)  
Sixty Thousand Dollars ($60,000) sixty (60) days following the end of the year
2012;



(d)  
Such sum increasing annually by Twenty Thousand Dollars ($20,000) for each year
thereafter, but not to exceed the sum of One Hundred Twenty Thousand ($120,000)
per year.



(e)  
Minimum annual royalties for each year will be offset by royalties paid by
SUBLICENSEE for NET SALES in that calendar year.   In the event the royalties
paid exceed the specified minimum for that year, then no minimum royalty shall
be due for that year.



  5.4  
All payments due HFTA will be payable in United States dollars.  When LICENSED
PRODUCTS, LICENSED SERVICES, or LICENSED METHOD are SOLD for monies other than
United States dollars, earned royalties will first be determined in the foreign
currency of the country in which the SALE was made and then converted into
equivalent United States dollars.  The exchange rate will be that rate quoted in
the Wall Street Journal on the last business day of the reporting period.



   5.5  
Payments due for SALES occurring in any country outside the United States will
not be reduced by any taxes, fees, or other charges imposed by the government of
such country on the remittance of royalty income.  SUBLICENSEE will also be
responsible for all bank transfer charges.



  5.6  
SUBLICENSEE will make all payments under this Agreement by check payable to
"HFTA" and forward it to HFTA at the address shown in Article 19 (Notices) or by
wire transfer if instructed to do so by HFTA.





6.     DUE DILIGENCE


 6.1  
SUBLICENSEE, upon execution of this Agreement, will diligently proceed with the
development, manufacture, and SALE of LICENSED PRODUCTS, LICENSED SERVICES, and
LICENSED METHOD, and will diligently market them in quantities sufficient to
meet the market demand.  The parties acknowledge that in the process of
commercializing new technology, frequently unforeseen challenges and/or
opportunities arise that were not initially envisioned by the parties.  In the
event that SUBLICEENSE encounters any such challenges or opportunities that
could delay or enhance the development contemplated in this Agreement,
SUBLICENSEE shall include such matters in its regular reports due hereunder.

6.2  
 The SUBLICENSEE will obtain all necessary governmental approvals in each
jurisdiction where LICENSED PRODUCTS are manufactured, used, SOLD, imported, or
offered for SALE. In addition to its obligations under Paragraph 6.1,
SUBLICENSEE specifically commits to achieving the following objectives in its
due diligence activities under this Agreement:



(a)  
On or before February 1, 2009, secure sufficient funding to build a small
(greater than 25 dry tons of biomass per operating day) commercial plant;



(b)  
On or before March 1, 2009, operate a continuous flow demonstration (greater
than one dry ton of biomass per operating day) plant;



(c)  
 On or before January 1, 2010, secure sufficient funding to build a large
(greater than 250 dry tons of biomass per operating day) commercial plant;



(d)  
On or before September 1, 2010, start the COMMERCIAL SALE of ETHANOL PRODUCT at
one or more commercial plants; and



(e)  
 On or before June 1, 2012, start COMMERCIAL SALE of ETHANOL PRODUCT at one or
more large commercial plants;



7.     PROGRESS AND ROYALTY REPORTS
 
7.1  
For the period beginning March 31, 2008 SUBLICENSEE will submit to HFTA a
semi-annual progress report covering SUBLICENSEE's activities related to the
development and testing of all LICENSED PRODUCTS, LICENSED SERVICES and LICENSED
METHOD and the obtaining of necessary governmental approvals, if any, for
marketing in the United States.  These progress reports will be made for all
development activities until the first SALE occurs in the United States.



7.2  
Each progress report will be a sufficiently detailed summary of activities of
SUBLICENSEE so that HFTA may evaluate and determine SUBLICENSEE’s progress in
development of LICENSED PRODUCTS, LICENSED SERVICES, and LICENSED METHOD, and in
meeting its diligence obligations under Article 6, and will include (but not be
limited to) the following: summary of work completed and in progress; current
schedule of anticipated events and milestones, including diligence milestones
under Paragraph 6.2; and anticipated market introduction dates..



7.3  
SUBLICENSEE also will report to HFTA in its next progress and royalty reports,
the date of first SALE.



7.4  
After the first COMMERCIAL SALE anywhere in the world, SUBLICENSEE will make
quarterly royalty reports to HFTA within sixty (60) days after quarters ending
March 31, June 30, September 30, and December 31, of each year.  Each such
royalty report will include at least the following:



(a)  
The quantities of LICENSED PRODUCTS manufactured and SOLD;



(b)  
Gross revenue from SALE of LICENSED PRODUCTS, LICENSED SERVICES and LICENSED
METHOD;



(c)  
NET SALES pursuant to Paragraph 2.6; and



(d)  
Total royalties due HFTA.



  7.5  
If no SALES have occurred during the report period, a statement to this effect
is required in the royalty report for that period.





8.    BOOKS AND RECORDS


  8.1  
SUBLICENSEE will keep full, true, and accurate books and records containing all
particulars that may be necessary for the purpose of showing the amount of
royalties payable to HFTA and SUBLICENSEE’s compliance with other obligations
under this Agreement.  Said books and records will be kept at SUBLICENSEE's
principal place of business or the principal place of business of the
appropriate division of SUBLICENSEE to which this Agreement relates.  Said books
and records and the supporting data will be open at all reasonable times during
normal business hours upon reasonable notice, for five (5) years following the
end of the calendar year to which they pertain, to the inspection and audit by
representatives of HFTA for the purpose of verifying SUBLICENSEE's royalty
statement or compliance in other respects with this Agreement.  Such
representatives will be bound to hold all information in confidence except as
necessary to communicate SUBLICENSEE's non-compliance with this Agreement to
HFTA, or to pursue claims for unpaid royalties and license fees or for breach or
default of this Agreement.



  8.2  
The fees and expenses of HFTA’S representatives performing such an examination
will be borne by HFTA.  However, if an error in underpaid royalties to HFTA of
more than five percent (5%) of the total royalties due for any calendar quarter
is discovered, then the fees and expenses of these representatives will be borne
by SUBLICENSEE.





9.    LIFE OF THE AGREEMENT


  9.1  
Unless otherwise terminated by the operation of law, or extended or by acts of
the parties in accordance with the terms of this Agreement, this Agreement will
be in force from the Effective Date and will remain in effect for the life of
the last-to-expire patent or last-to-be-abandoned patent application licensed
under this Agreement, whichever is later.



  9.2  
Any termination of this Agreement shall not affect the rights and obligations
set forth in the following articles:

 
Article 2
Definitions
Article 4
Sublicenses
Article 8
Books and Records
Article 9
Life of the Agreement
Article 12
Disposition of Licensed Products Upon Termination
Article 13
Use of Names and Trademarks
Article 14
Limited Warranties
Article 16
Indemnification
Article 19
Notices
Article 20
Late Payments
Article 22
Confidentiality
Article 25
Applicable Law; Venue; Attorney’s Fees

 
  9.2  
Any termination of this Agreement will not relieve SUBLICENSEE of its obligation
to pay any monies due or owing at the time of such termination and will not
relieve any obligations, of either party to the other party, established prior
to termination.





10.    TERMINATION BY HFTA


  10.1  
If SUBLICENSEE should violate or fail to perform any term of this Agreement,
then HFTA may give written notice of such default ("Notice of Default") to
SUBLICENSEE.  If SUBLICENSEE should fail to repair such default within sixty
(60) days of the effective date of such notice, HFTA will have the right to
terminate this Agreement and the licenses herein by a second written notice
("Notice of Termination") to SUBLICENSEE; provided that if the default is not
curable in sixty days but SUBLICENSEE is working in good faith to cure the
default, SUBLICENSEE may extend the period for curing such default by an
additional ninety days by making a payment of $25,000 to HFTA together with
written notice setting forth its plan for curing such default, provided such
payment and plan are delivered to HFTA within the foregoing sixty day periodthis
extended cure period does not apply to failure of SUBLICENSEE to make timely
payments to HFTA. If a Notice of Termination is sent to SUBLICENSEE, this
Agreement will automatically terminate on the effective date of such
notice.  Such termination will not impair any accrued rights of HFTA.  These
notices will be subject to Article 19 (Notices).

 

11.    TERMINATION BY SUBLICENSEE


 11.1  
SUBLICENSEE will have the right at any time to terminate this Agreement in whole
by giving notice in writing to HFTA.  Such notice of termination will be subject
to Article 19 (Notices) and termination of this Agreement will be effective
ninety (90) days after the effective date of such notice.



  11.2  
Any termination pursuant to Paragraph 11.1 will not relieve SUBLICENSEE of any
obligation or liability accrued hereunder prior to such termination or rescind
anything done by SUBLICENSEE or any payments made to HFTA hereunder prior to the
time such termination becomes effective, and such termination will not affect in
any manner any rights of HFTA arising under this Agreement prior to such
termination.

 
 
12.    DISPOSITION OF LICENSED PRODUCTS UPON TERMINATION
 
  12.1  
Upon termination of this Agreement, for a period of one hundred twenty (120)
days after the date of termination SUBLICENSEE may complete and SELL any
partially made LICENSED PRODUCTS and continue to render any previously commenced
LICENSED SERVICES, and continue the practice of LICENSED METHOD only to the
extent necessary to do so; provided, however, that all such SALES will be
subject to the terms of this Agreement including, but not limited to, the
payment of royalties at the rate and at the time provided herein and the
rendering of reports thereon.





13.    USE OF NAMES AND TRADEMARKS


  13.1  
Nothing contained in this Agreement will be construed as conferring any right to
use in advertising, publicity or other promotional activities any name,
trademark, trade name, or other designation of any party hereto by the other
(including any contraction, abbreviation, or simulation of any of the
foregoing).  Unless required by law or consented to in writing by HFTA and
REGENTS, the use by SUBLICENSEE of the name “HFTA”, "The Regents of the
University of California" or the name of any University of California campus in
advertising, publicity or other promotional activities is expressly prohibited.





14.    LIMITED WARRANTIES


  14.1  
HFTA warrants to SUBLICENSEE that it has the lawful right to grant this license.
HFTA has not received any notice that REGENTS PATENT RIGHTS infringe on the
rights of any other person.



  14.2  
This license and the associated INVENTION are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESSED OR IMPLIED. EXCEPT AS SET FORTH IN PARGRAPH 14.1.  HFTA MAKES NO
REPRESENTATION OR WARRANTY THAT THE INVENTION, REGENTS’ PATENT RIGHTS, LICENSED
PRODUCTS, LICENSED SERVICES OR LICENSED METHOD WILL NOT INFRINGE ANY PATENT OR
OTHER PROPRIETARY RIGHT.



  14.3  
IN NO EVENT WILL HFTA BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES RESULTING FROM EXERCISE OF THIS SUBLICENSE OR THE USE OF THE INVENTION,
REGENTS’ PATENT RIGHTS, LICENSED METHOD, LICENSED SERVICES OR LICENSED PRODUCTS.



  14.4  
Nothing in this Agreement is or will be construed as:



  (a) 
A warranty or representation by HFTA or REGENTS as to the validity,
enforceability or scope of any REGENTS' PATENT RIGHTS; or



  (b) 
A warranty or representation that anything made, used, or SOLD under any license
granted in this Agreement is or will be free from infringement of patents of
third parties; or



  (c) 
An obligation to bring or prosecute actions or suits against third parties for
patent infringement, except as provided in Article 15; or



  (d) 
Conferring by implication, estoppel, or otherwise any license or rights under
any patents of HFTA or REGENTS other than REGENTS' PATENT RIGHTS as defined
herein, regardless of whether such patents are dominant or subordinate to
REGENTS’ PATENT RIGHTS; or



  (e) 
An obligation to furnish any know-how not provided in the patents and patent
applications under REGENTS' PATENT RIGHTS.





15.    PATENT INFRINGEMENT


  15.1 
In the event that SUBLICENSEE learns of the substantial infringement of any
REGENTS' PATENT RIGHTS under this Agreement, SUBLICENSEE will promptly provide
HFTA with notice and reasonable evidence of such infringement (“Infringement
Notice”).  During the period and in a jurisdiction where SUBLICENSEE has
exclusive rights under this Agreement, neither party will notify a third party,
including the infringer, of the infringement without first obtaining consent of
the other party, which consent will not be unreasonably withheld.  If
SUBLICENSEE  puts such infringer on notice of the existence of any REGENTS
PATENT RIGHTS with respect to such infringement without first obtaining the
written consent of HFTA and if a declaratory judgment action is filed by such
infringer against HFTA or REGENTS, then SUBLICENSEE’s right to initiate a suit
against such infringer for infringement under Paragraph 15.2 below will
terminate immediately without the obligation of HFTA to provide notice to the
SUBLICENSEE. Both parties will use diligent efforts, in cooperation with each
other, to terminate such infringement without litigation.



  15.2 
If the infringing activity of potential commercial significance has not been
abated within ninety (90) days following the effective date of the Infringement
Notice, SUBLICENSEE may institute suit for patent infringement against the
infringer.  HFTA or REGENTS may voluntarily join such suit at its own expense,
but may not thereafter commence suit against the infringer for the acts of
infringement that are the subject of SUBLICENSEE’s suit or any judgment rendered
in that suit.  SUBLICENSEE may not join HFTA or REGENTS in a suit initiated by
SUBLICENSEE without HFTA or REGENTS’ prior written consent.  If, in a suit
initiated by SUBLICENSEE, HFTA and/or REGENTS are involuntarily joined other
than by SUBLICENSEE, SUBLICENSEE will pay any costs incurred by HFTA and REGENTS
arising out of such suit, including but not limited to, any legal fees of
counsel that HFTA or REGENTS select and retain to represent them in the suit.



If, within one hundred and twenty (120) days following the effective date of the
Infringement Notice, the infringing activity of potential commercial
significance has not been abated and if SUBLICENSEE has not brought suit against
the infringer, HFTA or REGENTS may institute suit for patent infringement
against the infringer.  If HFTA or REGENTS institutes such suit, SUBLICENSEE may
not join such suit without HFTA and REGENTS’ consent and may not thereafter
commence suit against the infringer for the acts of infringement that are the
subject of HFTA or REGENTS’ suit or any judgment rendered in that suit.


15.3  
Such legal action as is decided upon will be at the expense of the party on
account of whom suit is brought and all recoveries recovered thereby will belong
to such party, provided that legal action brought jointly by HFTA or REGENTS and
SUBLICENSEE and participated in by both or all, will be at the joint expense of
the parties and all recoveries will be allocated in the following order:  a) to
each party reimbursement in equal amounts of the attorney's costs, fees, and
other related expenses to the extent each party paid for such costs, fees, and
expenses until all such costs, fees, and expenses are consumed for each party;
and b) any remaining amount shared jointly by them in proportion to the share of
expenses paid by each party, but in no event will HFTA’S OR REGENTS’ share be
less than ten percent (10%) each of such remaining amount if each is a party.



15.4  
Each party will cooperate with the other in litigation instituted hereunder but
at the expense of the party on account of whom suit is brought.  Such litigation
will be controlled by the party bringing the action, except that HFTA and
REGENTS may be represented by counsel of their choice in any suit brought by
SUBLICENSEE.



15.5  
Any agreement made by SUBLICENSEE for the purposes of settling litigation or
other dispute shall comply with the requirements of this Agreement.





16.    INDEMNIFICATION AND GUARANTEES


  16.1 
SUBLICENSEE will be required to indemnify, hold harmless, and defend:   HFTA and
REGENTS and their officers, employees, and agents; sponsor(s) of the research
that led to the INVENTION; and the inventors of any patents and patent
applications under REGENTS' PATENT RIGHTS and their employers against any and
all claims, suits, losses, damages, costs, fees, and expenses resulting from or
arising out of exercise of this sublicense. This indemnification will include,
but not be limited to, any product liability.



  16.2  
SUBLICENSEE, at its sole cost and expense, shall insure its activities in
connection with any work performed hereunder and shall obtain, keep in force,
and maintain the following insurance:



  (a)   
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:



Each Occurrence .....................................................$2,000,000
Products/Completed Operations Aggregate…. $5,000,000
Personal and Advertising Injury ......................$2,000,000
General Aggregate ..............................................$5,000,000


If the above insurance is written on a claims-made form, it shall continue for
no less than three (3) years following termination or expiration of this
Agreement. The insurance shall have a retroactive date of placement prior to or
coinciding with the Effective Date of this Agreement; and


  (b) 
Worker's Compensation as legally required in the jurisdiction in which
SUBLICENSEE is doing business.



  16.3  
The coverage and limits referred to in Paragraph 16.2  above will not in any way
limit the liability of SUBLICENSEE under this Article. Upon the execution of
this Agreement, SUBLICENSEE will furnish HFTA with certificates of insurance
evidencing compliance with all requirements. Such certificates will:

 
  (a)  
provide for thirty (30) days (ten (10) days for non-payment of premium) advance
written notice to HFTA of any cancellation of insurance coverage; SUBLICENSEE
will promptly notify HFTA of any material modification of the insurance
coverage;

 
  (b)  
indicate that HFTA and REGENTS have been endorsed as additional insureds under
the coverage described above in Subparagraph l6.2; and

 
  (c)  
include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self-insurance maintained by HFTA or REGENTS.



16.4  
HFTA will promptly notify SUBLICENSEE in writing of any claim or suit brought
against HFTA for which HFTA intends to invoke the provisions of this Article 16,
and vice versa with respect to SUBLICENSEE or CTB. SUBLICENSEE will keep HFTA
informed of its defense of any claims pursuant to this Article 16.



16.5  
CTB expressly indemnifies and guarantees to HFTA the faithful performance of all
of the obligations of SUBLICENSEE under this agreement and any modifications
thereto. CTB waives notice of acceptance hereof; notice of the existence,
creation or acquisition of any of said obligations; notice of an event of
default by SUBLICENSEE; notice of the amount of the obligations outstanding at
any time; notice of any adverse change in the financial condition of SUBLICENSEE
or of any other fact that might increase CTB’s risk; presentment for payment;
demand; protest and notice thereof as to any instrument; default; and all other
notices and demands to which CTB would otherwise be entitled except as expressly
provided herein. CTB waives any defense arising from any defense of SUBLICENSEE,
or by reason of the cessation from any cause whatsoever of the liability of
SUBLICENSEE.  HFTA’s failure at any time to require performance by SUBLICENSEE
of any provision of this agreement shall not waive, alter or diminish any right
of HFTA thereafter to demand strict compliance and performance therewith. CTB
also waives any defense arising from any act or omission of HFTA that changes
the scope of CTB’s risk hereunder.  CTB waives any right to assert against HFTA
any defense (legal or equitable), setoff, counterclaim, or claims that CTB may
now or hereafter have against SUBLICENSEE or any other person liable to HFTA
with respect to the obligations in any manner or whatsoever. This is a primary
obligation of CTB.





17.    COMPLIANCE WITH LAWS


  17.1  
SUBLICENSEE will comply with all applicable international, national, state,
regional, and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, SALE or import of the LICENSED PRODUCTS, LICENSED
SERVICES, or practice of the LICENSED METHOD.  SUBLICENSEE understands that HFTA
is subject to United States laws and regulations (including the Arms Export
Control Act, as amended, and the Export Administration Act of 1979), controlling
the export of technical data, computer software, laboratory prototypes and other
commodities, and HFTA’S obligations under this Agreement are contingent on
compliance with such laws and regulations.  The transfer of certain technical
data and commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by SUBLICENSEE that
SUBLICENSEE will not export such technical data and/or commodities to certain
foreign countries without prior approval of such agency.  HFTA neither
represents that a license will not be required nor that, if required, it will be
issued.





18.    GOVERNMENT APPROVAL OR REGISTRATION


  18.1 
If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency,
SUBLICENSEE will assume all legal obligations to do so.  SUBLICENSEE will notify
HFTA if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement.  SUBLICENSEE will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.





19.    NOTICES


  19.1 
All notices under this Agreement will be deemed to have been fully given and
effective when done in writing and delivered in person, or mailed by registered
or certified U.S. mail, or deposited with a carrier service requiring signature
by recipient, and addressed as follows:

 


To HFTA:
HFTA
   
Attn.: Lee M. MacLean
   
2424 Covey Way
   
Livermore, CA 94550
   
lmmaclean@comcast.net
   
Ph. 925-292-5260
Fax 925-292-5262

 


To CTB and SUBLICENSEE:
CleanTech Biofuels, Inc.
   
Attn.:  Edward P. Hennessey Jr.
   
7386 Pershing Avenue
   
St. Louis, MO 63130
   
ehennesseyjr@sbcglobal.net
   
Ph. 314-802-8670
Fax314-802-8675

 
Either party may change its address upon written notice to the other party.
 
 
20.    LATE PAYMENTS


  20.1 
If monies owed to HFTA under this Agreement are not paid when due, SUBLICENSEE
will pay to HFTA a late fee in the amount of five percent (5%) of the sum not
timely paid as well as interest charges at a rate of ten percent (10%) per annum
on the sum not timely paid.  Such interest will be calculated from the date
payment was due until actually received by HFTA.  Such late fees and accrual of
interest will be in addition to, and not in lieu of, enforcement of any other
rights of HFTA related to such late payment.  Acceptance of any late payment
will not constitute a waiver under Article 21 (Waiver) of this Agreement.





21.    WAIVER


21.1  
The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party.  None of the terms and conditions of this
Agreement can be waived except by the written consent of the party waiving
compliance.





22.      CONFIDENTIALTY


  22.1 
This Article governs the conditions of disclosure by the Parties to one another
of Confidential Information, including, but not limited to methods and apparatus
for treating biomass material using mineral acid and other catalysts, methods
and organisms for fermentation, industrial process technology, licensing and
other contractual agreements, and business plans.



  22.2 
During the course of this Agreement one Party may disclose to the other
information and data which the Discloser considers proprietary and treats as
secret and confidential (“Confidential Information”).  In this Article, the
Party who discloses Confidential Information will be called the “Discloser,” and
the Party to whom Confidential Information is disclosed will be called the
“Recipient.”



  22.3 
Documents containing Confidential Information shall be marked by the Discloser
with an appropriate, stamp, legend or other appropriate written notice thereon
when transmitted in writing or other tangible or retainable form.  Oral or
visual disclosures of Confidential Information are to be reduced to writing
within ten (10) working days from the time of such disclosures.  During that
interim period, such information shall be protected as Confidential Information.



  22.4 
Each Party agrees that it and its employees will use the Confidential
Information of the other Party only in connection with its discussions with the
Discloser and in the performance of this Agreement, and for no other purpose
whatsoever.



  22.5 
The Recipient shall maintain all Confidential Information secret and
confidential.  All Confidential Information delivered pursuant to this Agreement
shall be maintained in confidence with the same level of care as the Discloser
maintains its own Confidential Information, but in no event maintained with any
less than a reasonable standard of care.



  22.6 
The Recipient shall not transmit or otherwise disclose Confidential Information
of the Discloser to any third party, including affiliates, subsidiaries,
consultants or subcontractors of the Recipient, without obtaining prior written
approval of the Discloser. In the event the Discloser approves of such
disclosure or transmittal, the Recipient shall, prior to making such disclosure
or transmittal, obtain a written commitment from such third party making the
terms of this Agreement applicable to such third party and shall deliver such
written commitment to Discloser in a form acceptable to Discloser, and
thereafter shall disclose and transmit such Confidential Information to such
third party only on a proprietary and confidential basis.

 
  22.7 
The Recipient shall not make any copy or in any way reproduce or excerpt
Confidential Information of the Discloser, except where necessary for the
performance of this Agreement, hereof, or as authorized by the Discloser in
writing.  Any such copies or excerpts shall include the Discloser’s written
proprietary notice.

 
  22.8 
Nothing herein shall apply to any information:

 
  a) 
which is now known or readily available to the trade or public, or which becomes
so known or readily available without fault of the Recipient;



  b) 
which is possessed by the Recipient prior to its disclosure hereunder by the
Discloser;



  c) 
which is legally acquired from a third party without restriction, which third
party did not acquire the information under an obligation of confidentiality;
or,



  d) 
which is developed independently by the Recipient without benefit of
Confidential Information furnished hereunder by the Discloser.



 
Confidential Information, as a whole, shall not be deemed to be in the public
domain merely because any part of said information is embodied in general
disclosures or because individual features, components or combinations thereof
are now or become known to the public.



  22.9  
Nothing herein shall be construed as granting or implying any right other than
REGENT’S PATENT RIGHTS, or as permitting the Recipient to unfairly obtain the
right to use Confidential Information which becomes publicly known through an
improper act or omission on its part.



  22.10 
Upon termination of this Agreement, each Recipient shall return to the Discloser
all documents containing Confidential Information within twenty (20) days from
such termination, and further, each Recipient shall destroy all compilations of
Confidential Information which it created or possesses.



  22.11 
Termination or expiration of this Agreement for any reason shall not relieve the
Recipient of the obligation not to disclose Confidential Information in any
manner received hereunder, as provided in this Agreement.



  22.12 
This Agreement contains the entire understanding between the Parties,
superseding all prior or contemporaneous communications, agreements and
understandings between the Parties with respect to the disclosure of
Confidential Information described herein. The rights and obligations provided
by this Agreement shall take precedence over any statements made concurrently
with the receipt of Confidential Information, in the event of an inconsistency
between such statements and this Agreement.



  22.13 
If it appears that either Party has unlawfully disclosed or has threatened to
disclose Confidential Information in violation of this Agreement, the other
Party shall be entitled to an injunction to restrain the disclosure, in whole or
in part, of Confidential Information.  In any action between the Parties to
enforce or interpret the provisions of this Agreement, venue shall be proper in
the State of California, and the prevailing Party shall be entitled to recover
from the other Party its costs of arbitration or suit, including reasonable
attorneys’ fees and expert’s fees.







23.    FORCE MAJEURE


  23.1 
Except for the  obligations of SUBLICENSEE and CTB to make any payments to HFTA
hereunder, the parties to this Agreement shall be excused from any performance
required hereunder if such performance is rendered impossible or unfeasible due
to any catastrophes or other major events beyond their reasonable control,
including, without limitation, war, riot, and insurrection; laws, proclamations,
edicts, ordinances, or regulations; strikes, lockouts, or other serious labor
disputes; and floods, fires, explosions, or other natural disasters.  When such
events have abated, the parties' respective obligations hereunder will resume.





24.    SEVERABILITY


  24.1 
The provisions of this Agreement are severable, and in the event that any
provision of this Agreement will be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or enforceability will not in
any way affect the validity or enforceability of the remaining provisions
hereof.





25.    APPLICABLE LAW; VENUE; ATTORNEYS’ FEES


  25.1 
THIS AGREEMENT WILL BE CONSTRUED, INTERPRETED, AND APPLIED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that
would direct the application of the laws of another jurisdiction, but the scope
and validity of any patent or patent application under REGENTS’ PATENT RIGHTS
will be determined by the applicable law of the country of such patent or patent
application.  Any legal action brought by the parties relating to this Agreement
will be conducted in San Francisco, California. The prevailing party in any
legal action under this Agreement will be entitled to recover its reasonable
attorneys’ fees in addition to its costs and necessary disbursements.





26.    SCOPE OF AGREEMENT


  26.1 
This Agreement incorporates the entire agreement between the parties with
respect to the subject matter hereof, and this Agreement may be altered or
modified only by written amendment duly executed by the parties hereto.

 

 
 

 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.




CLEANTECH BIOFUELS, INC.
 
HFTA
     
By:
 /s/ Edward P. Hennessey, Jr.  
By:
 /s/ Lee M. MacLean  
Edward P. Hennessey, Jr.
   
Lee M. MacLean
 
President and CEO
   
President
                   
Date
  March 20, 2008  
Date
  March 20, 2008




